Case 3:15-cv-00164-HES-MCR Document 172 Filed 04/08/20 Page 1 of 5 PageID 6299




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



    Aatrix Software, Inc.,                         Civil Action No. 3:15-cv-00164-HES-MCR

                                      Plaintiff,

    v.

    Green Shades Software, Inc.

                                   Defendant.


           JOINT MOTION TO AMEND THE DEADLINES CONTAINED IN THE
            OPERATIVE SCHEDULING ORDER AND REQUEST FOR STATUS
                               CONFERENCE

           Plaintiff Aatrix Software, Inc. (“Aatrix”) and Defendant Green Shades Software, Inc.

    (“Greenshades”) jointly move pursuant to Rules 6(b)(1)(A) and 16(b)(4), Federal Rules of

    Civil Procedure, to amend the operative Case Management and Scheduling Order. On

    December 13, 2019, the Court issued the most recent Case Management and Scheduling

    Order (“Operative CMSO”) (Doc. 161). The Court “slightly modif[ied]” the Expert

    Deadlines due to expert availability issues on February 27, 2020. (Doc. 168).

           On April 7, 2020, the Honorable Timothy J. Corrigan, United States District Judge,

    issued a Memorandum regarding an “Update to Jacksonville Division Protocol for

    Proceedings During Current National Emergency related to COVID-19.” The Memorandum

    provides that if “extensions or continuances are needed, counsel should confer with opposing

    counsel consistent with Local Rule 3.01(g), and file whatever extension motions are

    necessary. In filing such motions, prolonged explanations will not normally be necessary and
Case 3:15-cv-00164-HES-MCR Document 172 Filed 04/08/20 Page 2 of 5 PageID 6300




    the Judges will be understanding of the situation.”

           The parties have completed fact discovery, the mediation conference, and the

    exchange of initial expert reports. The emergence of the COVID-19 virus and pandemic,

    however, has greatly restricted the ability for the parties, lawyers, and experts to travel and

    meet together to further secure the just, speedy, and inexpensive determination of this matter.

           On March 16, 2020, President Trump announced nationwide social-distancing

    guidelines to combat the spread of the virus, which guidelines have now been extended to

    April 30, 2020. The State of Florida has instituted a stay-at-home order through at least April

    30, and imposes quarantines on persons arriving from New York. Aatrix’s attorneys and at

    least one expert resides in Minnesota, which has also instituted a stay-at-home order through

    at least May 4, 2020. At least two of Aatrix’s experts reside in Massachusetts, which has

    instituted a stay-at-home advisory and order requiring the closure of all non-essential

    businesses through at least May 4, 2020. At least one of Greenshades’ experts resides in New

    York, which is under a stay-at-home order until at least April 29, 2020. Another of

    Greenshades’ experts resides in Washington, which is under a stay-at-home order until May

    4, 2020. A third of Greenshades’ experts resides in Washington, D.C., which is under a stay-

    at-home order until April 24, 2020. As a result of these orders, health concerns, and the

    restrictions on gathering and travelling, the logistical challenges for conducting expert

    depositions (including the need for adequate facilities, travel, and gatherings with court

    reporters and videographers) through May 2020 are immense. Further, the Parties have

    experienced difficulties in coordinating work with their experts for their rebuttal reports as a

    result of the closure of offices, restrictions on gathering, and the inherent challenges of all




                                                      2
Case 3:15-cv-00164-HES-MCR Document 172 Filed 04/08/20 Page 3 of 5 PageID 6301




    individuals working remotely from home. The Parties also recognize the strain on the Courts

    and the judicial system caused by COVID-19, and the requirements of the Speedy Trial Act

    on prioritizing resolution of criminal trials over civil matters.

           The parties also understand, from the last conference with the Court, that Judge

    Schlesinger may not be able to act as the trial judge in light of the length of the trial. The

    parties would like to have the issue resolved.

           Accordingly, on April 8, 2020, the parties met and conferred, as directed in Judge

    Corrigan’s Memorandum and by Local Rule 3.01(g), and jointly seek a 14-day extension for

    rebuttal expert reports and a 60-day extension to the other current deadlines contained in the

    Court’s CMSO (Doc. 161) and the Order to Modify Expert Discovery Deadlines (Doc. 168)

    to accommodate the major challenges presented by COVID-19. The parties further request

    that the Court schedule a telephonic status conference when the Court is available, likely in

    May, to address scheduling and other issues to bring this matter to trial.

           The COVID-19 pandemic and the government-issued stay-at-home orders constitute

    good cause under Rules 6(b)(1)(A) and 16(b)(4) to amend and modify the deadlines

    contained in the operative CMSO.

           Subject to Court approval, the parties have agreed on the proposed dates as set forth

    in the table attached as Exhibit 1, and request a case management and scheduling order

    adopted with these proposed modified dates.


    Dated: April 8, 2020


    By: /s/Joseph W. Bain ___________                      By: /s/John B. Lunseth __________
    Joseph W. Bain, Trial Counsel                          John B. Lunseth (Minn. #65341)



                                                       3
Case 3:15-cv-00164-HES-MCR Document 172 Filed 04/08/20 Page 4 of 5 PageID 6302




    Florida Bar No. 860360                   Aaron M. Johnson (Minn. #034641X)
    Shutts & Bowen LLP                       Mira Vats-Fournier (Minn. #0399692)
    525 Okeechobee Blvd. Suite 1100          Taft Stettinius & Hollister LLP
    West Palm Beach, Florida 33401           80 South Eighth Street, Ste. 2200
    jbain@shutts.com                         Minneapolis, MN 55402-2157
                                             612-977-8400
    and                                      612-977-8659 (facsimile)
                                             jlunseth@taftlaw.com
    H. Timothy Gillis, Trial Counsel         ajohnson@taftlaw.com
    Florida Bar No. 0133876                  mvats-fournier@taftlaw.com
    Jeffrey S. York, Trial Counsel
    Florida Bar No. 987069                   Joanne M. O’Connor
                                             (Fla. Bar No. 0498807)
    Shutts & Bowen LLP                       JONES FOSTER JOHNSTON
    1022 Park St. Ste. 308                     & STUBBS, PA
    Jacksonville, Florida 32204              505 South Flagler Drive, Suite 1100
    tgillis@shutts.com                       West Palm Beach, FL 33401
    jyork@shutts.com                         561-659-3000
    (904) 899-9950                           561-650-5300 (facsimile)
                                             joconnor@jonesfoster.com
    ATTORNEYS FOR GREEN SHADES               ATTORNEYS FOR PLAINTIFF
    SOFTWARE, INC.                           AATRIX SOFTWARE, INC.




                                         4
Case 3:15-cv-00164-HES-MCR Document 172 Filed 04/08/20 Page 5 of 5 PageID 6303




                                           EXHIBIT 1

                 TABLE OF PROPOSED MODIFICATIONS FOR
          UPCOMING DEADLINES IN OPERATIVE CMSO (DOC. 161 AND 168)

     DEADLINE OR EVENT                CURRENT DATE        PROPOSED DATE

    Disclosure of Rebuttal        April 10, 2020       April 24, 2020
    Expert Reports
    Status Conference with        (none)               May 2020 (at Court’s
    Court                                              earliest convenience)
    Expert Discovery Closes       May 8, 2020          July 7, 2020
    Motions for Daubert, to       June 5, 2020         August 4, 2020
    Dismiss, or for Summary
    Judgment
    Responses to Motions for      June 26, 2020        August 25, 2020
    Daubert, to Dismiss, or for
    Summary Judgment
    Motions in Limine             August 28, 2020      October 27, 2020
    Final Pre-trial Conference    September 16, 2020   November 16, 2020
    Trial                         November 2, 2020     TBD upon consultation
                                                       with the Court at the
                                                       requested Case
                                                       Management Conference




                                                   5
